Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1-20, as submitted by applicant in supplemental amendment on 6/15/2022 are entered and allowed. 

The terminal disclaimer filed on 6/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent # 10645199 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1 as amended, recites  a device for converting a first data stream compliant with a first multimedia communication standard to a second data stream compliant with a second multimedia communication standard different from the first multimedia communication standard, wherein the first multimedia communication standard is a high-definition multimedia interface (HDMI) 2.0 standard, and the second multimedia communication standard is a HDMI 2.1 standard, the device comprising: a depacketizer circuit configured to extract data from a non-video area of a first incoming video frame of the first data stream compliant with the first multimedia communication standard: a buffer coupled to the depacketizer circuit, the buffer configured to receive the data extracted from the non-video area of the first incoming video frame and store the extracted data; and a transmitter coupled to the buffer, the transmitter configured to receive the stored data from the buffer delayed by at least one frame, and at least video data of a second incoming video frame of the first data stream, the transmitter configured to generate an outgoing video frame for the second data stream compliant with the second multimedia communication standard by combining the received video data of the second incoming video frame and the received extracted data from the non-video area of the first incoming video frame.

The prior art on record Rabbi teaches the tunneling of HDMI data over wireless connection. The encapsulated HDMI into wireless protocol is considered different standard. However, the reference does not teach two different multimedia standards being HDMI 2.0 and HDMI 2.1, where the incoming frames of HDMI 2.0 are processed and converted into output frames of HDMI 2.1 as mentioned in claimed features. 

Upon further search, reference Quigley was considered. The reference teaches in fig 1-2, abstract - video processing circuitry receives the video data and the at least one operating parameter, determines video processing parameters based upon the video data and the at least one operating parameter, processes the video data based upon the video processing parameters to produce the output video stream, and provides the output video stream for transmission to the remote wireless device, the parameters are related to operating parameters of the remote device. The reference does not teach two different multimedia standards being HDMI 2.0 and HDMI 2.1, where the incoming frames of HDMI 2.0 are processed and converted into output frames of HDMI 2.1 as mentioned in claimed features. 

Further search on prior art and prior arts on record, fail to teach, alone or in combination, the above mentioned claimed features, along with all other limitations as recited in claim 1. Thus, claim 1 is allowed. Independent claim 11 recites similar allowable subject matter, thus allowed for the same reasons. 

Claim 14 recites a method comprising: receiving a first incoming video frame of a first data stream, the first incoming video frame compliant with a first multimedia communication standard, the first incoming video frame including first video data and first non-video data; extracting at least a portion of the first non-video data from a non-video area of the first incoming video frame, wherein the extracting comprises: identifying one or more packets in the non-video area of the first incoming video frame having a first predefined header, and extracting a payload from the identified one or more packets; receiving a second incoming video frame of the first data stream, the second incoming video frame compliant with the first multimedia communication standard, the second incoming video frame including second video data and second non-video data; generating a second data stream compliant with a second multimedia communication standard different from the first multimedia communication standard, the second data stream including an outgoing video frame, the outgoing video frame including at least the second video data of the second incoming video frame and the extracted portion of the first non-video data of the first incoming video frame, wherein the generating comprises generating one or more packets including the extracted portion of the first non-video data, the generated one or more packets having a second predefined header different than the first predefined header; and wherein the first predefined header is not defined in the first multimedia communication standard, and the second predefined header is defined in the second multimedia communication standard, the second predefined header identifying a type of packet in a frame-accurate packet area of the outgoing video frame. 

Further search on prior art and prior arts on record, fail to teach, alone or in combination, the above mentioned claimed features, along with all other limitations as recited in claim 14. Thus, claim 14 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        6/15/2022